Citation Nr: 1243666	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  09-45 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left heel/calcaneal spur ("left foot"), to include a compensable rating earlier than April 17, 2012.

2.  Entitlement to a rating in excess of 10 percent for residuals of a 5th metatarsal fracture with a right heel/calcaneal spur ("right foot"), to include a compensable rating earlier than April 17, 2012.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to September 1980 and from November 1983 to February 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In June 2011, the Veterans of Foreign Wars (VFW) submitted a statement in which it noted that they had been the Veteran's representative throughout his claim for the issues on appeal in this decision.  It was noted that AMVETS had submitted several claims on the Veteran's behalf, but the VFW clarified with the Veteran that they were his representative and a new VA Form 21-22 was submitted to ensure that this was the case.  As such, VFW is recognized as the Veteran's accredited representative.

The issues of service connection for sleep apnea, cervical spine, tingling in the arm and hand, radiating pain in the left leg, and back disability have been raised by the record (see May 2012 VCAA notice letter), but it is unclear whether they have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The evidence of record establishes a moderate foot injury in the Veteran's left foot from the date of the Veteran's separation, but does not show a moderately severe foot injury at any time.

2.  The evidence of record establishes a moderate right foot injury as of April 17, 2012, but no earlier, and the evidence of record does not show a moderately severe service connected right foot disability at any time during the course of the appeal.

3.  The evidence does not show that the Veteran's right knee disability is productive of compensable limitation of motion; recurrent subluxation or lateral instability; or frequent episodes of locking and effusion.


CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating, but not more, for the Veteran's left heel/calcaneal spur have been met for the duration of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2012). 

2.  Criteria for a rating in excess of 10 percent rating, to include a compensable rating earlier than April 17, 2012, for the residuals of the Veteran's 5th metatarsal fracture with a right heel/calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2012). 

3.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
Bilateral Foot Disorders

The Veteran was granted service connection for the residuals of a 5th metatarsal fracture with a right heel/calcaneal spur ("right foot") and for a left heel/calcaneal spur ("left foot") and assigned separate noncompensable ratings for each disability as of his date of separation from service.  This rating was subsequently increased to 10 percent as of the date of a VA examination in April 2012.  The Veteran has appealed the initial disability ratings that were assigned.  As such, the Board will consider both whether a rating in excess of 10 percent is warranted for either foot disorder, as well as whether a compensable rating is warranted for either foot earlier than April 17, 2012.

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  As an initial matter, the Veteran's feet have not been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones, as evidenced by x-rays and examination in June 2007 and April 2012.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283. 

The Veteran's right foot is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which holds that moderate residuals of foot injuries warrant a 10 percent rating; moderately severe residuals warrant a 20 percent rating, and severe residuals warrant a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran's left foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5015, which provides that the disability should be rated on limitation of motion of the affected parts as degenerative arthritis.

Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In June 2007, the Veteran underwent a VA examination at which he complained of recurrent left heel pain, which had been treated with orthotics.  He voiced no right foot complaints at that time.  On examination there was no tenderness to palpation, no swelling, and no deformity noted in the Veteran's feet.  X-rays showed calcaneal spurs bilaterally, more on the left side, but no other bony abnormality was seen.

The Veteran was granted service connection and assigned noncompensable ratings for both feet (left calcaneal spur and residuals of a 5th metatarsal fracture).  In his notice of disagreement, the Veteran actually acknowledged that he had been unaware of any heel spur in his right foot.  The Veteran explained that he had been seen in the emergency room in March 2005 (while still in service) where a podiatrist prescribed a pair of custom full length arch supports for his left heel, which he wore daily.  The Veteran asserted that pain returned quickly if he did not use his arch supports.

In June 2009, the Veteran was seen by VA for complaints of right heel pain for 2-3 weeks.  His symptoms improved with rest.  He denied any other foot problems in either foot.  The Veteran was wearing loafers.  He was noted to have mild pes planus bilaterally.  There was pain on palpation of the right plantar medial fascial ligament where it attached to the calcaneal tubercle.  No pain was noted on deep palpation of the posterior calcaneus or Achilles on the right side.  No pain was noted on deep palpation of the rest of the right foot/ankle or entire left foot/ankle.  All tendons were intact.  Range of motion was within normal limits in both ankles and pain free without crepitus.  There was no erythema, edema, or calor noted in either foot.  The Veteran had a normal gait.  X-rays showed a small plantar calcaneal spur on the right.  The Veteran was diagnosed with plantar fasciitis and with pes planus.

The Veteran was seen again in October 2009 for treatment of plantar fasciitis which the examiner noted had been present for four months.  The Veteran was in loafers and in no acute distress.  No gross foot abnormalities were noted.  It was noted that the Veteran's plantar fasciitis had resolved, although he continued to have mild pes planus bilaterally and the calcaneal spur on the right side.

In his November 2009 substantive appeal, the Veteran stated that the orthotics and leg brace had decreased his level of discomfort, but the pain still continued.

In April 2012, the Veteran underwent a VA foot examination.  It was noted that his right calcaneal spurs were treated with inserts and physical therapy, but no mention was made of any left foot treatment.  The Veteran indicated that he still experienced daily heal pain that was worst with his first steps in the morning or after prolonged sitting.  There was no hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, and the Veteran had no other foot injuries.  He also did not have a weak foot or scars.  The Veteran had no tenderness at the base of the fifth metatarsal, as that injury healed without residuals.  He did have tenderness on the plantar aspects of both heels.  He used inserts and his gait was normal.  The Veteran had degenerative or traumatic arthritis in his left foot and calcaneal spurs in both feet.  The foot condition did not impact the Veteran's ability to work.

Having reviewed the evidence of record, the Board is satisfied that the Veteran met the criteria for a 10 percent rating for his service connected left foot disability as of the date of separation from service.  The bottom line is that at the initial post service VA examination in 2007, the Veteran complained of recurrent left heel pain that had been treated with orthotics.  In the Board's opinion, this would be considered to be a moderate foot disability.  

Such a conclusion is supported by 38 C.F.R. § 4.59, which provides that it is the intention to recognize actually painful, unstable or malaligned joints as entitled to at least the minimum compensable rating for the joint.  Here, the Veteran noted in his substantive appeal that while orthotics had decreased his level of discomfort, the discomfort remains every day.  

To this end, lay testimony is competent to establish the presence of observable symptomatology, such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Veteran has provided no reason to doubt his credibility.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, given the evidence of pain in the Veteran's left foot since service, a 10 percent rating is assigned for his left foot disability from the day after separation.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).
 
However, with regard to the Veteran's service connected right foot disability, the evidence of record does not show that a 10 percent rating is warranted earlier than April 17, 2012.  As an initial point, at the June 2007 VA examination, the Veteran voiced no right foot complaints, and the examination showed no tenderness to palpation, no swelling, and no deformity in the Veteran's right foot.  X-rays did reveal calcaneal spurs bilaterally, but is noteworthy that the spurs were more pronounced on the left side.  This finding supports the conclusion that a 10 percent rating was warranted for the left foot at that time, but not for the right foot.  No other bony abnormality was seen in either foot on the x-rays.  In his notice of disagreement, the Veteran actually acknowledged that he had been unaware of any heel spur in his right foot, and then discussed how custom arch supports had been made for his left heel, which he wore daily.  It is noted that he did not report using any orthotics for his right foot at that time.  He also did not describe any right foot symptomatology at that time.

As noted, in June 2009, the Veteran as seen by VA for complaints of right heel pain for 2-3 weeks.  However, the Veteran is service connected disabilities for a right calcaneal spur, and the right foot pain that was treated at this session was attributed to plantar fasciitis and pes planus (neither of which has been service connected).  Moreover, when the Veteran was next seen in October 2009, his plantar fasciitis was noted to have resolved.  The Veteran was in loafers at that time and in no acute distress.

In April 2012, it was noted for the first time that the Veteran's right calcaneal spurs were treated with inserts and physical therapy.  The Veteran also reported experiencing daily heel pain.  This appears to be the first time the Veteran specifically reported pain as a result of his service connected right calcaneal spurs; and, as discussed, the medical evidence of record from prior to April 2012 did not specifically show pain from the service connected right calcaneal spurs.  

As such, the 10 percent rating that has been assigned from April 2012 is warranted, but the evidence does not show a "moderate" right foot disability any earlier than April 2012.  The Veteran did have right calcaneal spurs, which is considered to be a right foot disability, and for that reason service connection was granted.  However, for a 10 percent rating the foot disability had to be "moderate" which, as discussed, it was not shown to be prior to April 2012 as the right heel spurs appeared to be largely asymptomatic.  
 
The Board will now consider whether a rating in excess of 10 percent is warranted for either of the Veteran's service connected foot disabilities, but ultimately concludes that the evidence of record does not support a rating in excess of 10 percent for either foot disability at any time during the course of the Veteran's appeal.  For example, at his VA examination in 2007, no tenderness to palpation, no swelling, and no deformity was noted in either of the Veteran's feet on physical examination.  The Veteran did report recurrent left heel pain, and for that reason a 10 percent rating was assigned, but the evidence did not show, and has not shown, that his service connected foot problems, namely bilateral heel spurs, have caused any limitation of motion.  His gait was noted to be normal at his VA examination in April 2012.  Moreover, the examiner noted that the Veteran's feet did not impact his ability to work.  

The Veteran has reported discomfort, but this appears to have been largely mitigated by the use of orthotics, such that neither foot should be considered to be a moderately severe foot injury within the meaning of Diagnostic Code 5284.  Moreover, the Veteran has sought only limited treatment for his feet during the course of his appeal.

As noted, no limitation of motion appears to have been caused by the service connected foot disabilities, and therefore a rating in excess of 10 percent would not be warranted based on arthritis.

VA treatment records were reviewed and show that the Veteran was treated for plantar fasciitis for several months during the course of his appeal.  However, there is no suggestion that plantar fasciitis was related to, or otherwise caused by, the bilateral calcaneal spurs for which the Veteran is service connected.  Moreover, the plantar fasciitis was noted to have resolved in October 2009.  Therefore, this does not warrant an additional compensable rating.

As such, a 10 percent rating is warranted for the Veteran's left foot disability for the duration of his appeal, and to that extent, the Veteran's claim is granted.  A rating in excess of 10 percent for either foot disability, and a compensable rating earlier than April 2012 for the Veteran's right foot, are denied.

Right Knee 

The Veteran was granted service connection for his right knee in an October 2007 rating decision, which assigned a 10 percent rating under Diagnostic Code 5259.

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  As noted, under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.   Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings.  38 C.F.R. § 4.14.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

In March 2007, prior to separating from service, the Veteran underwent a physical examination at which he reported having undergone a right knee arthroscopy in December 2006 which was followed by two weeks of convalescence.

In June 2007, the Veteran underwent a VA examination.  He reported recurrent right knee pain, noting that he had an arthroscopic debridement of a torn meniscus in December 2006.  He continued to experience knee pain, but stated that the knee pain was not incapacitating and he was able to function and perform his daily activities.  The condition did not prevent him from being employed, and in fact the Veteran denied receiving any current treatment for his right knee.  There was no weakness, fatigability, decreased endurance, incoordination, or flare-ups claimed.  On examination there was no tenderness to palpation; and no swelling, deformity, or instability.  The Veteran demonstrated range of motion from 0-110 degrees without any weakness, fatigability, decreased endurance, or incoordination noted.  No pain was noted on repetitive motion.  X-rays showed mild to moderate degenerative osteoarthritic changes with narrowing of the joint space.
 
The Veteran was granted service connection and assigned a noncompensable rating.  In his notice of disagreement, the Veteran explained that at his examination he had reported right knee pain with physical activities, which he stated continued to be true.  However, he indicated that while pain had decreased since his surgery, the pain still increased after walking up and down stairs, riding a bicycle, walking long distances, or even sitting for a prolonged period of time.  He indicated that he had been told he would need a knee replacement in 5-10 years.  He also indicated that he had a complete ACL tear which had not been repaired, but which was addressed with a knee brace.  He indicated that the knee pain had caused him to curtail his physical conditioning.

In his substantive appeal in November 2009, the Veteran indicated that he experienced moderate to severe right knee pain after jogging, biking, or walking/standing for a prolonged period of time.

In April 2012, the Veteran underwent a VA knee examination. The Veteran was diagnosed with degenerative joint disease of the right knee.  It was noted that he continued to experience daily pain that was worse with stairs, kneeling and squatting.  The Veteran did not describe any flare-ups, demonstrated flexion to 100 degrees without any objective evidence of painful motion, and was able to fully extend to 0 degrees.  Additionally, repetitive motion testing did not diminish his range of motion.  The examiner noted that the Veteran did have functional limitation of his right knee in that he had less movement than normal, and pain on movement.  There was also tenderness to palpation.  Nevertheless, the Veteran did have 5/5 strength on the right side with flexion and extension; and he had normal anterior stability (Lachman's test), normal posterior stability (posterior drawer test), and normal medial-lateral stability (applying valgus/varus pressure to the knee in extension and at 30 degrees of flexion).  There was also no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran denied ever experiencing shin splints.  With regard to the Veteran's meniscus, the Veteran was noted to have a tear of the meniscus with frequent episodes of joint pain.   However, frequent episodes of either joint locking or joint effusion were not noted.  It was noted that the residuals of the Veteran's meniscus surgery were pain and degenerative joint disease.  The Veteran reportedly used a brace occasionally.   There was no x-ray evidence of patellar subluxation.  It was noted that the Veteran's knee would prevent him from doing heavy labor or ladders, etc.  

Turning to the rating criteria, the evidence does not support the conclusion that a rating in excess of 10 percent is warranted for the Veteran's right knee.  As noted, the Veteran currently receives a 10 percent rating under Diagnostic Code 5258, but 10 percent is the highest rating available under that Diagnostic Code, and therefore alternative Diagnostic Codes will be considered.

As an initial point, ankylosis has not been shown or alleged in the Veteran's right knee so as to warrant a rating under Diagnostic Code 5256.
  
Diagnostic Code 5257 contemplates recurrent subluxation or lateral instability of a knee.  However, right knee instability has not been shown by either the treatment records or examination reports; and the Veteran's lay statements similarly have not alleged instability, as the Veteran has primarily spoken about knee pain and not knee instability.  The Board does note that the Veteran has been prescribed a knee brace, but at his recent examination, the examiner found that clinical testing showed no instability.  Specifically, the Veteran demonstrated normal anterior stability, normal posterior stability, and normal medial-lateral stability.  As such, the Board finds that the evidence of record simply does not support a compensable rating under Diagnostic Code 5257.

A 20 percent rating is available under Diagnostic Code 5259, which, like the Veteran's rating under Diagnostic Code 5258, also contemplates meniscus problems.  However, a rating under 5259 requires frequent episodes of locking, pain and effusion.  At the Veteran's recent VA examination, the examiner specifically found no indication of either recurrent locking or joint effusion.  These symptoms are similarly not described in either the Veteran's statements or in the treatment records.  As such, a rating is not available under Diagnostic Code 5259.

The radiographic evidence does confirm that the Veteran has degenerative joint disease (e.g. arthritis) in his right knee, and arthritis is to be rated based on limitation of motion.

Here, however, the Veteran has consistently demonstrated range of motion which exceeds what is required for even a noncompensable rating.  Specifically, in June 2007, the Veteran demonstrated range of motion from 0-110 degrees without any weakness, fatigability, decreased endurance, or incoordination noted.  In April 2012, his range of motion had decreased to 0-100.  However, there was still no pain until 100 degrees of flexion, and repetitive motion did not further limit his range of motion.  As such, a compensable rating would not be warranted based on limitation of motion.

In reaching this conclusion, the Board has specifically considered whether a higher disability evaluation could be assigned on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has complained of right knee pain on multiple occasions, but it has not been shown that pain has functionally limited the range of motion in his right knee.  For example, at the April 2012 examination, the examiner indicated that there was no pain triggered until 100 degrees of flexion.  However, Diagnostic Code 5260 does not consider limitation of flexion to be compensable until it is limited to 45 degrees or less.  Additionally, the Veteran has consistently demonstrated full extension without pain and repetitive motion did not reduce the Veteran's range of motion and there was not weakness, lack of endurance, fatigability, etc., seen on repetitive motion.    

Furthermore, while it is not disputed that the Veteran does experience knee pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, it has not been shown that the Veteran is functionally limited by knee pain, beyond the compensable rating that is assigned.  Therefore, a rating in excess of 10 percent is not warranted based on pain or limitation of motion.

The Board observes that 38 C.F.R. § 4.59, which states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 in a case involving an initial disability rating for residuals of a left shoulder injury with surgical repair.  As such, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Here, the Veteran does have arthritis, but he is already assigned a 10 percent rating under Diagnostic Code 5258 in consideration of the residuals from his meniscus surgery, which have been documented as primarily pain.  As such, the Board concludes that a separate 10 percent rating is not warranted pursuant to 38 C.F.R. § 4.59, as to do so would mean that two ratings were assigned for the same symptom, pain, and such is prohibited by the rating schedule as pyramiding.  See 38 C.F.R. § 4.14.

As described, a schedular rating in excess of 10 percent is not warranted, and to that extent, the Veteran's claim is denied.

II.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's knee and foot disabilities that would render the schedular criteria inadequate.  

The Veteran's main symptom for each of the disabilities on appeal is pain which is contemplated in the schedular ratings that have been assigned.  As such, it would appear that the schedular ratings have fully contemplated his disabilities and Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record appears to show that the Veteran continues to be employed, and he has not alleged that he is unemployable on account of any service connected disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected right knee or bilateral foot disabilities.
 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Private treatment records were also obtained in conjunction with a different claim, but these records do not address treatment of the Veteran's right knee or feet, and there has been no indication that he has received any private treatment for either his feet or knees.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability claims.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A 10 percent rating for a left heel/calcaneal spur, as of July 1, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for a left heel/calcaneal spur is denied.

A rating in excess of 10 percent, to include a compensable rating earlier than April 17, 2012, for residuals of a 5th metatarsal fracture with a right heel/calcaneal spur is denied.

A rating in excess of 10 percent for a right knee disability is denied.


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


